EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT
Carillon II ALF Portfolio


THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made this 28th day of January,
2015 (the “Effective Date”), by and between GAHC3 North Carolina ALF Portfolio,
LLC, a Delaware limited liability company (“Buyer”), and the parties listed on
Schedule 1 attached hereto (each seller party being referred to as a “Seller”,
and two or more seller parties being referred to as “Seller” or “Sellers”, as
applicable).
RECITALS
A.    Each Seller is the owner of the property listed on Schedule 1 adjacent to
the name of that Seller, the legal description of each property stated on
Exhibit A, together with the Other Property Rights (defined below) associated
therewith and the Improvements (defined below) constructed thereon. For drafting
convenience, Schedule 1 establishes for each property a name for that property
(e.g. “Clemmons Property”), which name is intended to refer to all of the
Property (defined below) with respect thereto.
B.    Sellers desires to sell the Property (as hereinafter defined), and Buyer
desires to purchase the same from Sellers, on and subject to the terms and
conditions set forth in this Agreement.
AGREEMENT
FOR AND IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN AND OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, AGREE AS
FOLLOWS:
Section 1.    Terms and Definitions: The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean Quadriga Partners, LLC, acting as Seller’s agent.
(b)    “Bonded Lien(s)” shall mean those liens related to the Real Property
which have been bonded off by the general contractor, whereby the general
contractor has agreed to post payment under any such lien arising in connection
with the general contractor’s work at the Real Property or which liens would
otherwise be addressed by an existing payment or performance bond.
(c)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur on the Closing Date (defined below), subject to
extension as expressly set forth in this Agreement. There shall be three
separate Closings under this Agreement: the Initial Closing, the Second Closing
and the Final Closing (each said term being defined below). The Closing shall be
held through the mail by delivery of the closing documents and other items
required for Closing to the Title Insurer (defined below) on or prior to the
Closing Date, or to such other place or manner as the parties hereto may
mutually agree. Title Insurer shall be

1

--------------------------------------------------------------------------------



permitted to complete Closing based upon receipt of electronic copies of Closing
documents, provided that the party delivering such electronic copy agrees in
writing to provide originals within one (1) business day following the Closing
Date.
(d)    “Closing Date” shall mean (1) with respect to the Primary Portfolio (as
defined below), the date that is the fifth (5th) business day following the
completion of the Due Diligence Period with respect to the Primary Portfolio, it
being the desire (but not the obligation) of the parties that Buyer complete its
diligence investigations of the Primary Portfolio before, and the Closing of the
Primary Portfolio occur on, January 16, 2015 or a subsequent mutually agreed
upon business day, (2) with respect to the Secondary Portfolio (as defined
below), June 30, 2015, and (3) with respect to the Huntersville Property, the
date that is twelve (12) months after the date Seller obtains a certificate of
occupancy for the Huntersville Property. Seller agrees to deliver Buyer a
written copy of such certificate of occupancy immediately after obtaining the
same (“COO Notification”). In no event shall the Final Closing (as defined
below) occur earlier than the date which is fifteen (15) days after the
expiration of the Due Diligence Period. Buyer shall have the right to accelerate
the Closing Date with respect to the Primary Portfolio by notice sent by Buyer’s
counsel to Seller’s counsel via email.
(e)     “Due Diligence Period” shall mean the period beginning upon the date a
fully executed original of this Agreement is delivered to Buyer and ending on
the thirtieth (30th) day after the later of (i) the date on which this Agreement
is fully executed and delivered by Seller and Buyer and (ii) the date on which
Buyer receives all of the Property Diligence Materials (defined herein).
(f)    “Earnest Money” shall mean One Million and 00/100 Dollars ($1,000,000)
(together with all interest accrued thereon). Buyer shall deliver the Earnest
Money into escrow with Title Insurer within three (3) business days after the
later of (i) the date on which this Agreement is fully executed and delivered by
Seller and Buyer and (ii) the date on which Buyer receives all of the Property
Diligence Materials. Forty percent (40%) of the Earnest Money shall be
attributed to the Initial Closing and applied as part payment of the Purchase
Price for the Primary Portfolio at the Initial Closing, or disbursed as agreed
upon in accordance with the terms of this Agreement; forty percent (40%) of the
Earnest Money shall be attributed to the Second Closing and applied as part
payment of the Purchase Price for the Secondary Portfolio at the Second Closing,
or disbursed as agreed upon in accordance with the terms of this Agreement; and
twenty percent (20%) of the Earnest Money shall be attributed to the Final
Closing and applied as part payment of the Purchase Price for the Huntersville
Property at the Final Closing, or disbursed as agreed upon in accordance with
the terms of this Agreement. Upon the expiration of the Due Diligence Period,
with respect to the Primary Portfolio, the Secondary Portfolio or the
Huntersville Property, respectively, all monies on deposit with respect to each
shall become nonrefundable, except for a default by Seller or the failure of a
condition precedent to Buyer’s obligation to Closing, or as otherwise set forth
herein.
(g)    “Facility” shall mean each facility located on the Property.
(h)    “Final Closing” shall mean the Closing with respect to the Huntersville
Property.

2

--------------------------------------------------------------------------------



(i)    “Initial Closing” shall mean the Closing with respect to the Primary
Portfolio.
(j)    “Master Lease” shall mean a Master Lease to be entered into between Buyer
(or the affiliated assignees of Buyer formed for the purpose of acquiring title
to the Real Property, as permitted by the terms of this Agreement) and Tenant on
the Closing Date, the form of which is attached hereto as Exhibit F. Certain
provisions of said form may be expressly identified as being subject to further
negotiations between the parties.
(k)    “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, that
is a material adverse change in, or has a material adverse effect upon, any of
the financial condition, operations, business or properties of Seller, Tenant or
an Operating Subtenant which is reasonably likely to result in the inability of
(A) Seller to perform its obligations under this Agreement, (B) Tenant to
perform its obligations under the Master Lease and/or (C) an Operating Subtenant
to perform its obligations under an Operating Sublease.
(l)    “Operating Subleases” shall mean the five (5) sublease agreements between
Tenant, as sublandlord, and each of the Operating Subtenants (defined below).
Each Operating Sublease shall be substantially similar to the Master Lease in
form and substance, and shall be acceptable to Buyer in its reasonable
discretion.
(m)    “Operating Subtenant” shall mean each licensed tenant operator of any
portion of the Property as of the Closing Date, which shall continue to occupy
and operate the applicable portion of the Property pursuant to the Operating
Sublease relating to same. The Operating Subtenant of the Clemmons Property
shall be Carillon Assisted Living of Clemmons, LLC, a Delaware limited liability
company; Huntersville Property shall be Carillon Assisted Living of
Huntersville, LLC, a Delaware limited liability company; Mooresville Property
shall be Carillon Assisted Living of Mooresville, LLC , a Delaware limited
liability company; North Raleigh Property shall be Carillon Assisted Living of
Raleigh – Old Wake Forest Road, LLC, a Delaware limited liability company; and
Wake Forest shall be Carillon Assisted Living of Wake Forest, LLC, a Delaware
limited liability company.
(n)     “Other Property Rights” shall mean all gores, strips, easements,
licenses, rights tenements, hereditaments, privileges and appurtenances relating
to the Real Property (defined below), and all of Seller’s right, title and
interest in and to any adjacent or abutting lands lying in the beds of streets
or roads, whether open, proposed or vacated.

3

--------------------------------------------------------------------------------



(o)    “Plans and Specifications” shall mean all of the plans, specifications
and construction drawings prepared for and used in connection with the
construction of the Huntersville Property, which, as of the Effective Date,
consist only of those listed on Schedule 1 attached to this Agreement.
(p)    “Primary Portfolio” shall mean the Mooresville Property and the North
Raleigh Property.
(q)    “Property” shall mean all of the following:
(i)    each parcel of land described on Exhibit A, together with the Other
Property Rights with respect to each (collectively, the “Land”);
(ii)    all buildings, facilities and other improvements located on the Land or
to be constructed thereon, including, without limitation, all fixtures, fittings
and components thereof (such as any and all elevators, partitions, ducts,
motors, compressors, and the heating, ventilating, air conditioning, plumbing,
sprinkling, drainage, lighting, gas, electrical and all other systems located
therein) (collectively, the “Improvements”, and together with the Land, the
“Real Property”);
(iii)    all right, title and interest of Seller, if any, to any unpaid award
for (A) any taking or condemnation of the Real Property or any portion thereof,
or (B) any damage to the Real Property by reason of a change of grade of any
street or highway (collectively, the “Awards”);
(iv)    all right, title and interest of Seller in and to the documents,
surveys, reports relating to the physical attributes of the Real Property, as
opposed to the operation of the Property (the “Property Diligence Materials”);
and
(v)    all right, title and interest of Seller in and to the intangible property
used in connection with the foregoing, including, without limitation, any and
all certificates of occupancy and other permits, licenses and certificates,
certificates of need or bed rights to the extent assignable and owned or held by
Seller or otherwise required by a landlord for the lease to a tenant of the
operation of the business and delivery of healthcare services at the Real
Property, and, to the extent assignable, all warranties, guaranties and other
assurances of performance pertaining to the Real Property, all surveys,
drawings, plans, specifications, diagrams, reports, environmental assessments
and other architectural or engineering work product, including without
limitation, the Plans and Specifications (collectively, the “Intangible
Property”); and
(vi)     except for the Excluded Property (as defined below), which Seller will
not convey to Buyer at Closing, all tangible personal property owned by Seller
and used in connection with the Property (the “Tangible Personal Property”). The
definition of Property shall not include any diagnostic medical equipment,
machinery, vehicles, computer hardware or software, or supplies and inventory
owned by Seller and used or consumed in Seller’s business, or any items
furnished to Seller under contracts of service, sale or lease (collectively,
“Excluded Property”);

4

--------------------------------------------------------------------------------



(r)    “Purchase Price” shall mean, for each Facility and the Property relating
thereto (and calculated independently for each), the greater of (i) Fifteen
Million and 00/100 Dollars ($15,000,000) and (ii) an amount equal to the
quotient obtained by dividing the EBITDAR (defined below) for the Facility by
0.0828 (said figure being the product of (A) 7.20% (the agreed upon lease rate)
and (B) 1.15 (the agreed upon implied rent coverage)), payable in cash at
Closing. Prior to the expiration of the Due Diligence Period, Buyer and Seller
shall agree upon the Purchase Price for each Real Property. Prior to Closing,
Buyer will notify Seller in writing of the allocation of the Purchase Price
among the Real Property and the remaining Property being acquired, and such
allocation shall be subject to Seller’s reasonable approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Seller and Buyer
agree to file federal, state and local tax returns consistent with such
allocations agreed upon between the parties. If Buyer and Seller cannot agree
upon such allocation of the Purchase Price, each party shall file federal, state
and local returns based on each party’s own determination of the proper
allocations of the Purchase Price, each bearing its own consequences of any
discrepancies. As used herein,
(i)    “EBITDAR” means, for a Test Period, the sum without duplication of the
following: Net Income, plus, (a) Interest Expense, (b) taxes on income, whether
paid, payable or accrued, (c) depreciation expense, (d) amortization expense,
(e) the actual amount of rent included in Net Income, if applicable, whether
accrued or paid, all of the foregoing determined in accordance with GAAP and (f)
non-cash related losses associated with adhering to FAS-144 (impairment of
long-lived assets), minus (X) gains from any sale of assets, other than sales in
the ordinary course of business and (Y) other extraordinary or non-recurring
gains;
(ii)    “Interest Expense” means shall, for any Test Period, total interest
expense (including attributable to capital leases in accordance with GAAP) with
respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under any interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to hedge the position with respect to interest rates;
(iii)    “Net Income” means, for any period, the net income (or loss) from
whatever source, determined in conformity with GAAP, provided that there shall
be excluded (i) the income (or loss) of any Person in which any other Person
(other than any Facility operator has a joint interest), except to the extent of
the amount of dividends or other distributions actually paid to said operator by
such person, (ii) the income (or loss) of any Person accrued prior to the date
it becomes the operator of the Facility or is merged into or consolidated with
that operator or that Person’s assets are acquired by operator, (iii) the income
of any subsidiary of said operator to the extent that the declaration or payment
of dividends or similar distributions of that income by that subsidiary is not
at the time permitted by operation of the terms of the charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that subsidiary, (iv) compensation expense resulting from the
issuance of capital stock, stock options or stock appreciation rights issued to
former or current

5

--------------------------------------------------------------------------------



employees, including officers, of an operator, or the exercise of such options
or rights, in each case to the extent the obligation (if any) associated
therewith is not expected to be settled by the payment of cash by an operator or
any affiliate thereof, and (v) compensation expense resulting from the
repurchase of capital stock, options and rights described in clause (iv) of this
definition of Net Income. Further, to the extent not already included in the
determination of net income, Net Income shall be adjusted with respect to
management fees attributable to the Facility such that Net Income shall be
increased by the management fees payable to pursuant to the Management Agreement
and decreased by an imputed management fee of five percent (5%);
(iv)    “Person” means any individual, corporation, limited liability company,
business trust, association, company, partnership, joint venture, Governmental
Authority or other entity; and
(v)    “Test Period” means the most recent trailing three (3) full calendar
months preceding the applicable Closing Date.
(s)    “Second Closing” shall mean the Closing with respect to the Secondary
Portfolio.
(t)    “Secondary Portfolio” shall mean the Clemmons Property and the Wake
Forest Property.
(u)    “Tenant” shall mean the single, special purpose entity formed to be the
tenant under the Master Lease and the landlord under each of the Operating
Subleases. Tenant’s sole member shall be Carillon Assisted Living, LLC.
(v)    “Title Insurer” shall mean Chicago Title Insurance Company, whose notice
address shall be as follows, except as may be changed pursuant to the Notice
section herein:
Chicago Title Insurance Company
2828 Routh Street, Suite 800
Dallas, TX 75201
Attn: Shannon Bright
Tel. No.: 214-965-1719
e-mail: brights@ctt.com
(w)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Carillon Assisted Living4901 Waters Edge Drive, Suite 200
Raleigh, NC 27606
Attn: Karen Moriarty
Tel. No.: 919-852-4000
e-mail: Karen.moriarty@carillonassistedliving.com

6

--------------------------------------------------------------------------------





                
With a required copy to:
Brownstein Hyatt Farber & Schreck
410 17th Street, 22nd Floor
Denver, CO 80202
Attn.: Nicole Ament
Tel. No.: 303-223-1174
Email: nament@bhfs.com


(x)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Griffin-American Healthcare REIT III, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, CA 92612
Attn.: Stefan Oh
Tel. No.: 949-270-9205
Email: soh@ahinvestors.com


With a required copy to:
Steven A. Kaye, Esq.
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
Tel. No.: 404-873-8100
Email: steven.kaye@agg.com
Section 2.    Proration of Expenses and Payment of Costs and Recording Fees.
Seller and Buyer agree that all utility charges, real estate taxes, assessments
and any assumed liabilities shall be prorated on a calendar-year basis as of the
date of Closing, however Buyer’s obligation to pay its share of such amounts
shall be subject to the obligations of Tenant under the Master Lease. If Closing
shall occur before the actual taxes and special assessments payable during such
year are known, the apportionment of taxes shall be upon the basis of taxes for
the Property payable during the immediately preceding year, provided that, if
the taxes and special assessments payable during the year in which Closing
occurs are thereafter determined to be more or less than the taxes payable
during the preceding year, Seller and Buyer promptly shall adjust the proration
of such taxes and special assessments, and Seller or Buyer, as the case may be,
shall pay to the other any amount required as a result of such adjustment and
this covenant shall not merge with the Deed delivered hereunder but shall
survive the Closing. Seller shall be responsible for the payment of all
municipal license taxes payable during the calendar year in which the Closing
occurs and corresponding to any period prior to the Closing Date, and the

7

--------------------------------------------------------------------------------



Master Lease shall require that Tenant pay all such amounts from and after the
Closing Date. Seller shall pay all fees (including defeasance fees), charges and
expenses imposed or assessed in connection with the payoff or prepayment of all
loans secured by a deed of trust encumbering the Property. The premium and
related charges for an owner’s title insurance policy to be issued to Buyer
shall be paid by Buyer. The premium and related charges for a lender’s title
insurance policy, together with any endorsements to the owner’s title insurance
policy and lender’s title insurance policy, shall be paid by Buyer. The
recording fees necessary to record the deed at the register of deeds office
where each Property is located shall be paid by Buyer. The transfer tax,
documentary stamp tax, and/or excise tax, if any, payable in connection with the
recording of the deeds shall be paid by Seller. Buyer shall be responsible for
the cost of its own surveys (including the cost, if any, of any update to
Seller’s existing survey requested by Buyer), Phase 1 environmental studies and
due diligence investigations. Seller and Buyer shall be responsible for their
own attorney’s fees. Seller and Buyer each shall pay one-half of all escrow and
closing fees charged by the Title Insurer. Upon Closing, Seller shall reimburse
Buyer for its actual, out-of-pocket third-party costs and expenses incurred in
connection with Buyer’s diligence investigations of the Property (including the
survey, engineering studies and Phase I Environmental Reports only), not to
exceed Ten Thousand and No/100 Dollars ($10,000) per Property.
Section 3.    Sale of Property. Seller hereby agrees to sell, transfer and
convey the Property to Buyer, and Buyer hereby agrees to purchase and accept the
Property from Seller, in each case for the Purchase Price and on and subject to
the other terms and conditions set forth in this Agreement.
Section 4.    Payment of Purchase Price; Secondary Portfolio Financing. Buyer
shall pay the Purchase Price for the Primary Portfolio at the Initial Closing,
the Purchase Price for the Secondary Portfolio at the Second Closing and the
Purchase Price for the Huntersville Property at the Final Closing, subject to
the credit for the applicable portion of the Earnest Money, and further subject
to the Closing adjustments expressly allocated under the terms of this
Agreement, in accordance with all the terms and conditions of this Agreement.
Buyer shall pay the Purchase Price by wire transfer of immediately available
federal funds to the Title Insurer on the morning of Closing, and Title Insurer
shall disburse all funds it receives from the parties in connection with the
Closing.
Subsequent to the Initial Closing, and by mutual agreement of the Secondary
Portfolio Sellers and Buyer, the Secondary Portfolio Sellers and Buyer or
Buyer’s affiliate (the “GA Lender”) may enter into a loan pursuant to which (i)
GA Lender will loan to the Secondary Portfolio Sellers a mutually agreeable sum
of money on terms acceptable to each of the Secondary Portfolio Sellers and GA
Lender, each in the respective sole discretion, (ii) said loan shall be secured
by a mortgage recorded against the Secondary Portfolio and (iii) said loan shall
mature and be paid in full at the Second Closing. For the avoidance of doubt,
the Secondary Portfolio Sellers shall have the right to not enter into said loan
if it determines, in its sole discretion, that it is unwilling to accept the
risk that the loan would be treated as ordinary income to the Secondary
Portfolio Sellers.
Section 5.    Title. At Closing, Seller agrees to convey to Buyer fee simple
marketable title to the Real Property by warranty deed in form and substance
reasonably acceptable to

8

--------------------------------------------------------------------------------



Buyer, free and clear of all liens, defects of title, conditions, easements,
restrictions, and encumbrances of record except for (i) taxes for the current
year and subsequent years not yet due and payable (subject to apportionment as
provided elsewhere in this Agreement); (ii) existing zoning laws, ordinances and
regulations and other laws, ordinances and regulations respecting the use,
occupancy and operation of the Property; and (iii) other conditions, easements,
restrictions, and encumbrances of record and exceptions set forth in the Title
Report (as defined below) or on a survey of the Property, or as identified by
Buyer as an Objection (as defined in Section 6(a)) and which Seller does not
agree to cure under Section 6(a) herein and in which Buyer waives as an
Objection pursuant to said Section 6(a) (collectively, the “Permitted
Exceptions”).
Section 6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Title Examination. Buyer shall order a title report or commitment for
title insurance (the “Title Report”) from the Title Insurer promptly after the
Effective Date. Seller shall deliver a copy of its most recent ALTA survey
(which shall be certified), within two (2) business days after the Effective
Date (if not previously delivered), which Buyer shall have the right to have
updated and revised to incorporate Buyer’s survey requirements. Prior to the
expiration of the Due Diligence Period, Buyer may furnish to Seller a copy of
Buyer’s Title Report and survey, together with a statement specifying any
defects in title and/or the survey (the “Objections”). Seller shall notify Buyer
three (3) days after receipt of the Objections whether Seller will cure the
Objections. If Seller does not respond within said three (3) day period, Seller
shall be deemed to have elected to not cure the Objections. If Seller does not
agree (or is deemed to not agree) to cure the Objections, Buyer shall have the
right, by notice given to Seller and Title Insurer within three (3) days after
receipt of Seller’s notice (or within three (3) days of the expiration of
Seller’s three (3) day response period, if Seller does not respond), either to
(a) waive the Objections and close title without abatement or reduction of the
Purchase Price, or (b) terminate this Agreement and obtain a refund of the
Earnest Money. If Buyer fails to deliver the Objections to Seller within the Due
Diligence Period, then Buyer shall be deemed to have elected to waive its right
to make Objections. If Buyer elects to terminate this Agreement by notice given
to Seller or is deemed to have terminated this Agreement, the Earnest Money
shall be immediately returned to Buyer, and upon such return, except as
expressly provided herein, this Agreement and all rights and obligations of the
respective parties hereunder shall be null and void. Notwithstanding the
foregoing, Seller shall be solely responsible for the payment or other
satisfaction and discharge of record at or before the Closing of all monetary
liens and encumbrances against the Property and objected to by Buyer which can
be removed by the payment of a fixed and ascertainable sum of money. In the
event Seller fails or refuses to cure monetary liens or encumbrances against the
Property (excluding any Bonded Liens), Buyer may, but is not obligated to, elect
to satisfy such monetary liens or encumbrances and deduct the costs of the cure
from the Purchase Price.
Notwithstanding any provision of this Agreement to the contrary, following the
Effective Date of this Agreement, Seller shall not create, place, grant, convey,
or otherwise voluntarily cause or otherwise consent to any liens, encumbrances
or restrictions affecting the Real Property, or any part thereof, to be created,
suffered to be placed or recorded against the title to the Real Property, nor
will Seller during said period convey any interest in the Property to

9

--------------------------------------------------------------------------------



anyone other than Buyer without Buyer’s prior written consent, which consent
Buyer may withhold in its absolute discretion. At Closing, Seller will cause the
Real Property to be released or otherwise discharged from any lien securing the
payment of a sum certain which has been voluntarily created by, or with the
consent of, Seller or will bond over said lien to the reasonable satisfaction of
Buyer and Buyer’s title insurance company sufficient to cause said company to
insure over said lien.
Any exceptions to title to the Real Property that arise between the Effective
Date of the title commitment obtained by Buyer and the Closing are referred to
herein as “New Defects.” Buyer may notify Seller in writing (the “Gap Notice”)
of any New Defect (a) raised by the Title Insurer between the Effective Date of
the Title Commitment and the Closing (the “Gap”), and (b) not otherwise known to
Buyer prior to the Effective Date of the Title Commitment; provided that Buyer
must notify Seller of such objection to title within two (2) business days of
being made aware of the existence of such exceptions. For the avoidance of
doubt, following the date of the Initial Closing, Buyer shall have the right to
deliver supplemental Gap Notices (a) with respect to the Secondary Portfolio at
any time prior to the Second Closing and (b) with respect to the Huntersville
Property at any time prior to the Final Closing. If Buyer sends a Gap Notice to
Seller, Buyer and Seller shall have the same rights and obligations with respect
to such notice as exist in Section 6(a) of this Agreement with respect to the
Objection Notice.
(b)    Examination. Within three (3) business days following execution of this
Agreement, Seller shall provide to Buyer copies of the following documents and
materials pertaining to the Property to the extent within Seller’s possession or
readily obtainable by Seller, and to the extent not previously delivered to
Buyer: all contracts, subcontracts or agreements affecting the Property (the
“Contracts”); ALTA survey; site plans and specifications including, without
limitation, the Plans and Specifications; architectural plans,
environmental/hazardous material reports, records, studies, inspections,
assessments, investigations, sampling results and analyses; environmental
remediation, monitoring and compliance documentation and permits; environmental
notices of noncompliance, violation and penalty; environmental corrective action
orders and directives, consent orders, settlement agreements, consent agreements
and requests for information; public notices and advertisements regarding the
presence, release or threat of a release of Hazardous Substances (as such term
is defined in Section 11(o) of this Agreement) at, on, under, to, from or about
the Property; all correspondence to or from a third party or a governmental
agency regarding a query, any claim or demand related to the environmental
condition of the Property or the presence, release or threat of a release of any
Hazardous Substances at, on, under, to, from or about the Property; structural
reports; soils reports; governmental permits/approvals; zoning information;
copies of tax bills; condemnation notices; operating expense information and
reports; and utility letters and copies of all correspondence related to the
existing leases, plans and specification for the Improvements, and all items
specified on Exhibit B attached hereto, and any other documents relating to the
Property reasonably requested by Buyer. If such items are not available to or in
the possession or control of Seller as of the Effective Date, then Seller shall
provide same to Buyer within three (3) business days after acquiring same. All
such due diligence items shall be sent to Buyer at the address set forth in
Section 1(x), to the attention of Phil Han. Additionally, during the term of
this Agreement, Buyer, its employees, contractors, agents and designees, shall
have the right to

10

--------------------------------------------------------------------------------



enter the Real Property for the purposes of inspecting and testing the same, and
making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not materially interfere with the conduct of business at the Property; and
provided further, however, that Buyer shall indemnify and hold Seller harmless
from and against any and all claims or damages to the extent directly resulting
from the activities of Buyer or on behalf of Buyer by any third party on the
Property (but not claims or damages arising out of the findings of such
activities), and Buyer shall repair any and all damage caused, in whole or in
part, by Buyer and return the Property to its condition prior to such damage,
which obligation shall survive Closing or any termination of this Agreement.
Seller shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property after the Effective Date. Buyer shall
give Seller reasonable notice before entering the Property, and Seller may have
a representative present during any and all examinations, inspections and/or
studies on the Property (collectively, the “Property Diligence Materials”).
Buyer shall have the unconditional right, for any reason or no reason, to
terminate this Agreement by giving written notice thereof to Seller prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void, whereupon Title Insurer shall refund the Earnest Money to
Buyer (which obligation and right shall survive such termination), and all
rights, liabilities and obligations of the parties under this Agreement shall
expire, except as otherwise expressly set forth herein. If Buyer does not so
terminate this Agreement prior to the expiration of the Due Diligence Period,
Buyer conclusively shall be deemed to have waived its right to terminate this
Agreement pursuant to this Section 6(b).
(c)    Updated Due Diligence. Following the delivery of the COO Notification
with respect to the Huntersville Property, and at all times prior to the Second
Closing with respect to the Secondary Portfolio, Buyer, its employees,
contractors, agents and designees, shall have the right to enter the
Huntersville Property and the Secondary Portfolio, respectively for the purposes
of inspecting and testing the same, and making surveys, mechanical and
structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Huntersville Property and the Secondary
Portfolio, respectively; provided, however, that such activities by or on behalf
of Buyer shall not materially interfere with the conduct of business at said
Facilities; and provided further, however, that Buyer shall indemnify and hold
Seller harmless from and against any and all claims or damages to the extent
directly resulting from the activities of Buyer or on behalf of Buyer by any
third party on the Huntersville Property and the Secondary Portfolio (but not
claims or damages arising out of the findings of such activities), and Buyer
shall repair any and all damage caused, in whole or in part, by Buyer and return
said Properties to its condition prior to such damage, which obligation shall
survive Closing or any termination of this Agreement. Seller shall reasonably
cooperate with the efforts of Buyer and the Buyer’s representatives to inspect
the Huntersville Property and to continue and update its inspections of the
Secondary Portfolio. Buyer shall give Seller reasonable notice before entering
said Properties, and Seller may have a representative present during any and all
examinations, inspections and/or studies on said Properties. The inspections,
tests and surveys performed pursuant to this paragraph shall be for the purpose
of Buyer (i) updating the inspections, tests and

11

--------------------------------------------------------------------------------



surveys Buyer performed with respect to said Properties prior to the Initial
Closing to confirm that no materially adverse change to said Properties has
occurred and (ii) conducting and determining Buyer’s approval of those
additional inspections, tests and surveys of said Properties that were incapable
of being completed prior to the Initial Closing, such as (by way of example and
without limitation) (A) completing and reviewing an update of the survey for the
Huntersville Property showing the location of improvements constructed by Seller
after the Effective Date of this Agreement, (B) confirming the improved
Huntersville Property’s compliance with applicable zoning and building
ordinances and regulations, and (C) confirming that the Facility has been
constructed in substantial accordance with the approved Plans and Specifications
(collectively, the “Updated Diligence Review”).
If Buyer objects to a matter identified or disclosed during the Updated
Diligence Review (the “Diligence Update Objections”), Buyer may deliver to
Seller one or more written notices of same, each of which notice shall identify
the Diligence Objection Notice and state Buyer’s preferred cure of the same (the
“Diligence Objection Notice”). Seller shall notify Buyer within ten (10) days
after receipt of a Diligence Objection Notice whether Seller will cure the
Diligence Update Objection, the method of such cure, and the time period
required for completing same. If Seller does not respond within said ten (10)
day period, Seller shall be deemed to have elected to cure the Diligence Update
Objection. If Seller does not agree to cure the Diligence Update Objection, or
if Seller agrees to cure the Diligence Update Objections but fails to promptly
commence the cure of the Diligence Update Objection and thereafter diligently
pursue such cure until effected, then Buyer shall have the right, by written
notice given to Seller and Title Insurer within ten (10) days after receipt of
Seller’s notice (or within ten (10) days of the expiration of Seller’s ten (10)
day response period, if Seller does not respond), either to (a) waive the
Diligence Update Objections and close without abatement or reduction of the
Purchase Price, or (b) terminate this Agreement with respect to the affected
Property and obtain a refund of the Earnest Money allocated to said Property. If
Buyer fails to deliver the Diligence Objection Notice to Seller within the
Diligence Period, then Buyer shall be deemed to have elected to waive its right
to make Diligence Update Objections. If under this paragraph Buyer elects to
terminate this Agreement by notice given to Seller, the Earnest Money allocated
to the affected Property shall be immediately returned to Buyer, and upon such
return, except as expressly provided herein, this Agreement and all rights and
obligations of the respective parties hereunder with respect to the acquisition
of the affected Property shall be null and void.         
Section 7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking, Seller shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Property shall be borne by Seller. In
the event all or any portion of the Property is damaged in any casualty or
condemned or taken where the cost to repair or diminution in value resulting
therefrom exceeds $100,000 (as determined by a third party selected by Buyer and
reasonably approved by Seller), Buyer or Seller may elect to terminate this
Agreement by providing written notice of such termination to the other party
within ten (10) business days after Buyer’s receipt of notice of such
condemnation, taking or damage, upon which termination the Earnest Money shall
be returned to the Buyer and neither party hereto shall have any further rights,
obligations or liabilities under this Agreement, except as otherwise expressly
set forth herein. With respect to any condemnation or taking (or any notice
thereof), if Buyer does not elect to cancel this Agreement as aforesaid, there
shall be no abatement of the

12

--------------------------------------------------------------------------------



Purchase Price and Seller shall assign to Buyer at the Closing the rights of
Seller to the awards, if any, for the condemnation or taking, and Buyer shall be
entitled to receive and keep all such awards. With respect to a casualty, if
Buyer does not elect to terminate this Agreement or does not have the right to
terminate this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing the rights of
Seller to the proceeds under Seller’s insurance policies covering such Property
with respect to such damage or destruction (or pay to Buyer any such proceeds
received prior to Closing) and pay to Buyer the amount of any deductible with
respect thereto, and Buyer shall be entitled to receive and keep any monies
received from such insurance policies.
Section 8.    Earnest Money Disbursement. The Earnest Money shall be held by the
Title Insurer, in trust, and disposed of only in accordance with the following
provisions:
(a)    Upon receipt of the Earnest Money, Title Insurer shall deliver to Seller
and Buyer written notice confirming Title Insurer’s receipt of the Earnest
Money, the date on which Title Insurer received the Earnest Money and that the
Earnest Money has been deposited as required by this Agreement. The Title
Insurer shall invest the Earnest Money in a money market account reasonably
satisfactory to Buyer, and shall promptly provide Buyer and Seller with
confirmation of the investments made.
(b)    If the Closing occurs, the Title Insurer shall deliver the applicable
portion of the Earnest Money to Seller at Closing and the same shall be credited
against the Purchase Price. If for any reason a Closing does not occur, the
Title Insurer shall deliver the applicable portion of the Earnest Money to
Seller or Buyer only upon receipt of a written demand therefor from such party,
except where this paragraph expressly provides for notice only from Buyer.
Subject to the last sentence of this clause (b), if for any reason the Closing
does not occur and either party makes a written demand (the “Demand”) upon the
Title Insurer for payment of the Earnest Money, the Title Insurer shall give
written notice to the other party of the Demand within one business day after
receipt of the Demand. If the Title Insurer does not receive a written objection
from the other party to the proposed payment within five (5) business days after
the giving of such notice by Title Insurer, the Title Insurer is hereby
authorized to make the payment set forth in the Demand. If the Title Insurer
does receive such written objection within such period, the Title Insurer shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (b) if Buyer delivers a notice to Title
Insurer stating that Buyer has terminated this Agreement on or prior to the
expiration of the Due Diligence Period, then Title Insurer shall immediately
return the Earnest Money to Buyer without the necessity of delivering any notice
to, or receiving any notice from Seller, and Title Insurer shall do so
notwithstanding any objection by Seller.
(c)    The parties acknowledge that the Title Insurer is acting solely as a
stakeholder at their request and for their convenience, that the Title Insurer
shall not be deemed to be the agent of either of the parties, and that the Title
Insurer shall not be liable to either of the parties for any action or omission
on its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from the Title Insurer’s mistake of law respecting the Title
Insurer scope or nature of its duties.

13

--------------------------------------------------------------------------------



Seller and Buyer shall jointly and severally indemnify and hold the Title
Insurer harmless from and against all liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred in connection with the
performance of the Title Insurer’s duties hereunder, except with respect to
actions or omissions taken or made by the Title Insurer in bad faith, in
disregard of this Agreement or involving negligence on the part of the Title
Insurer. The Title Insurer has executed this Agreement in the place indicated on
the signature page hereof in order to confirm that the Title Insurer has
received and shall hold the Earnest Money in escrow, and shall disburse the
Earnest Money pursuant to the provisions of this Section 8.
(d)    Buyer and Seller, together, shall have the right to terminate the
appointment of Title Insurer hereunder by giving to it notice of such
termination, specifying the date upon which such termination shall take effect
and designating a replacement Title Insurer, who shall sign a counterpart of
this Agreement. Upon demand of such successor Title Insurer, the Earnest Money
shall be turned over and delivered to such successor Title Insurer, who shall
thereupon be bound by all of the provisions hereof. Title Insurer may resign at
will and be discharged from its duties or obligations hereunder by giving notice
in writing of such resignation specifying a date when such resignation shall
take effect; provided, however, that (i) prior to such resignation a substitute
escrow agent is approved in writing by Seller and Buyer, which approval shall
not be unreasonably withheld or delayed, or (ii) Title Insurer shall deposit the
Earnest Money with a court of competent jurisdiction. After such resignation,
Title Insurer shall have no further duties or liability hereunder.
(e)    Title Insurer’s agreements and obligations hereunder with respect to the
Earnest Money shall terminate and Title Insurer shall be discharged from further
duties and obligations hereunder upon final disbursement of the Earnest Money in
accordance with the terms of this Agreement.
Section 9.    Default
(a)    If Buyer defaults in any of its obligations undertaken in this Agreement,
and should such default continue for a period of five (5) business days after
the date on which Buyer receives Seller’s written notice of default, then Seller
shall be entitled to, as its sole and exclusive remedy, to either: (i) if Buyer
is willing to proceed with Closing, waive such default and proceed to Closing in
accordance with the terms and provisions hereof; or (ii) declare this Agreement
to be terminated, in which event Seller shall be entitled to receive all of the
Earnest Money as liquidated damages as and for Seller’s sole and exclusive
remedy. Upon such termination, neither Buyer nor Seller shall have any further
rights, obligations or liabilities hereunder, except as otherwise expressly
provided herein. Seller and Buyer agree that (a) actual damages due to Buyer’s
default hereunder would be difficult and inconvenient to ascertain and that such
amount is not a penalty and is fair and reasonable in light of all relevant
circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Properties from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing.
Seller hereby waives any right to recover the balance of the Purchase Price, or
any part thereof, and the right to pursue any other remedy permitted at law or
in equity against Buyer. In no event under this Section or otherwise shall Buyer
be liable to Seller for any punitive, speculative or consequential

14

--------------------------------------------------------------------------------



damages. In no event under this Section or otherwise shall Buyer or Seller be
liable to the other party for any reimbursement of expenses incurred in
connection with the negotiation of this Agreement.
(b)    If Seller defaults in the performance of its obligations hereunder, and
should such default continue for a period of five (5) business days after the
date on which Seller receives Buyer’s written notice of default, then Buyer may
either waive such default and proceed to Closing in accordance with the terms
and provisions hereof or may (a) terminate this Agreement and receive a return
of the Earnest Money, and (b) seek actual damages; provided, however, that
damages shall exclude consequential, punitive and special damages of any kind.
Buyer shall continue to have all rights and remedies stated herein, at law or in
equity.
Section 10.    Closing. A Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement. It
is expected that the parties will not attend Closing and instead will utilize an
escrow with Title Insurer. Seller shall prepare and deliver to Buyer no later
than three (3) business days prior to the applicable Closing Date a statement
which shall set forth an estimate of all costs payable, and the pro-rations and
credits provided for in this Agreement. Any item which cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and adjusted when the
information is available in accordance with this Section. If the pro-rations and
credits made under the Closing statement shall prove to be incorrect or
incomplete for any reason, then either party shall be entitled to an adjustment
to correct the same; provided, however, that any adjustment shall be made, if at
all, within sixty (60) days after the Closing Date or, if later, the close of an
applicable real estate tax cycle which determines the amount of real estate
taxes applicable to this pro-ration, and if a party fails to request an
adjustment to the Closing statement by a written notice delivered to the other
party within the applicable period set forth above (such notice to specify in
reasonable detail the items within the Closing statement that such party desires
to adjust and the reasons for such adjustment), then the pro-rations and credits
set forth in the Closing statement shall be binding and conclusive against such
party.
(a)     Seller Deliverables: Seller shall deliver to Title Insurer at least two
(2) business days prior to the Closing Date (or on such other date specified
below) the following executed documents, each to be provided separately for each
of the Properties being acquired, all in form and substance reasonably
satisfactory to Buyer and, as appropriate, executed by Seller (and/or, where
appropriate, the Operating Subtenant and other named parties) and acknowledged
or notarized:
(1)    One (1) original of a warranty deed conveying each parcel of the Real
Property to Buyer, subject only to the Permitted Exceptions;
(2)    if the legal description of the Land set forth on the survey obtained by
Buyer (the “Survey Description”) differs from the legal description of the Land
set forth on the deed by which Seller acquired title, two (2) originals of a
quit claim deed conveying the Real Property to Buyer utilizing the Survey
Description;

15

--------------------------------------------------------------------------------



(3)    four (4) originals of the Master Lease and each Operating Sublease,
together with letter of credit, security deposit, guaranties and other documents
or security required thereby, including, without limitation, (A) the guaranty of
the Master Lease by Carillon Assisted Living, LLC in the form attached to the
Master Lease and (B) the guaranty of the Master Lease by each of the Operating
Subtenants in the same form as the guaranty referenced in clause (A) of this
paragraph, limited to the obligations relating to the Operating Subtenant’s
subleased premises and the sums payable under the Operating Sublease;
(4)    two (2) originals of the Bill of Sale in the form of Exhibit C attached
hereto from Seller to Buyer conveying the Tangible Personal Property and the
Property Diligence Materials;
(5)    two (2) originals of an Assignment of Intangible Property in the form of
Exhibit D attached hereto;
(6)    two (2) originals of a Security Agreement in the form of Exhibit E
attached hereto, executed by each Operating Subtenant pursuant to which the each
Operating Subtenant grants to Buyer a security interest in all of the Landlord
Lien Collateral, as said term is defined by the Master Lease;
(7)    original UCC-1 financing statements, as required by Buyer, to be filed to
perfect the lien rights granted in the Security Agreement referred to above;
(8)    two (2) originals of Seller’s assignment to Tenant of Seller’s
obligations under the Contracts, and an assumption by Tenant of such obligation;
(9)    two (2) originals of a settlement statement setting forth the Purchase
Price, all prorations and other adjustments to be made pursuant to the terms
hereof, and the funds required for Closing as contemplated hereunder;
(10)    all transfer tax statements, declarations and filings as may be
necessary, appropriate or required by local practice for purposes of recordation
of the deed;
(11)    an original good standing certificate for Seller, Tenant, the Operating
Subtenants and any guarantor of the Master Lease; and an original resolution of
Seller authorizing the sale of the Property to Buyer, of Tenant authorizing the
execution and delivery of the Master Lease, of the Operating Subtenants
authorizing the execution and delivery of the Operating Subleases, and of any
guarantor of the Master Lease authorizing the execution and delivery of such
guaranty, together with an incumbency certificate for the officers signing this
Agreement and such instruments as may be reasonably required by Buyer;
(12)    to the extent not previously delivered to Buyer, but only to the extent
within Seller’s possession or reasonable control, originals of the Property
Diligence Materials and warranties issued to Seller in connection with the
construction of the Improvements (it being agreed that in the event such
warranties are not assignable to Buyer, Seller shall have such warranties
re-issued to Buyer or Tenant, as requested by Buyer);

16

--------------------------------------------------------------------------------



(13)    an original certificate as may be required by the Internal Revenue
Service pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended, or the regulations issued pursuant thereto (the “Code”), certifying the
non-foreign status of Seller;
(14)    such original affidavits or other instruments as the Title Insurer shall
require in order to issue policies of title insurance (i) free of any exceptions
for unfiled mechanics’ or materialmen’s liens for work performed prior to
Closing, (ii) free from the claim of parties in possession other than the
Tenant, and (iii) providing for such other customary matters as Title Insurer
shall request;
(15)    such original documentation from Brokers as may be reasonably required
to evidence the satisfaction or waiver, and release, of all liens that Brokers
may have in connection with a claim for commissions or other compensation due to
the Closing of the transaction contemplated by this Agreement, and in form and
substance reasonably acceptable to Title Insurer and which will permit Title
Insurer to issue its title insurance policy to Buyer without exception for and
insuring against such Broker claims.
(16)    Two (2) original re-certifications by Seller of the representations and
warranties of Seller made under this Agreement;
(17)    An original written waiver of rights, in form and substance reasonably
acceptable to Buyer, from each party having a right or option to purchase the
Property (or any portion thereof) from Seller;
(18)    a certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then and the Operating
Subtenants are maintaining policies of insurance of the types and in the amounts
required by the Master Lease, in the form required by the Master Lease;
(19)    Originals of the construction warranties that Seller receives from
contractors and subcontractors, re-issued/assigned at Seller’s expense, to or as
directed by Buyer; and
Each of the above items shall be provided separately for each of the Properties
being acquired. Each of Seller and Purchaser shall provide the number of
duplicate originals of the documents referenced above as the other party may
reasonably request. Additionally, at the request of a party’s counsel, in
advance of Closing, attorneys for the parties shall exchange electronic copies
of executed Closing documents (to be held in trust pending Closing) to enable
counsel to confirm that all required Closing documents have been executed and
delivered.
(b)    Delivery by Buyer.    Buyer shall deliver to Title Insurer on or before
the Closing Date the following executed documents and items, each to be provided
separately for each of the Properties being acquired, all in form and substance
reasonably satisfactory to Seller and, as appropriate, executed by Buyer and
acknowledged or notarized:
(1)    the Purchase Price, as required by this Agreement;

17

--------------------------------------------------------------------------------



(2)    two (2) originals of a settlement statement setting forth the Purchase
Price, all pro-rations and other adjustments to be made pursuant to the terms
hereof, and the funds required for Closing as contemplated hereunder;
(3)    any documents, instruments, data, records, correspondence, agreements or
other items called for under this Agreement which have not previously been
delivered by Buyer; and
(4)    such other instruments as are reasonably required by Title Insurer to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof, provided such instrument does not impose an obligation or
liability in excess of that otherwise required by this Agreement.
At Closing, Buyer shall instruct the Title Insurer to deliver the Earnest Money
to Seller which shall be applied to the Purchase Price, shall deliver the
balance of the Purchase Price to Seller and shall execute and deliver original
execution counterparts of the Closing documents referenced above to be executed
by Buyer.
(c)    Deliverables at the Second Closing and the Final Closing. At the Second
Closing and the Final Closing, the applicable Seller and Buyer shall execute and
deliver all of the documents and deliver all of the deliverables referenced
above except as follows: (i) in lieu of the Master Lease referenced in Section
10(a)(3), the co-landlords and Tenant under the Master Lease shall execute an
amendment to the Master Lease in the form attached hereto as Exhibit G, (ii)
Tenant and each Operating Subtenant shall execute an amendment to the applicable
Operating Sublease and all other documents relating thereto to the extent
necessary to conform the Operating Sublease and such other documents to the
terms of the Master Lease as modified by the amendment thereto, and (iii) each
guarantor under a guaranty of the Master Lease shall execute an affirmation of
and continuing liability for their respective obligation under said guaranty
notwithstanding such amendment to the Master Lease.
(d)    Regulatory Approvals. In addition to the obligations required to be
performed hereunder by the parties at Closing, each of the parties shall perform
such other acts, and shall execute, acknowledge and deliver, prior to, at or
subsequent to Closing, such other applications, notices, instruments, documents
and other materials as the other may reasonably request (as reasonably
determined by the requesting party or its counsel) or that may be required in
order to effect the consummation of the transactions contemplated hereby, to
lawfully vest title to the Property in Buyer and to allow Buyer to lawfully
continue to operate the ongoing business at the Property. The foregoing shall
include, without limitation, those actions and items required by all
environmental permits and all Health Care Regulatory Agencies (defined below)
having jurisdiction over the Property, the ownership, operation, maintenance,
management, use, regulation, development, expansion or construction thereof, the
provision of health care services thereon, the reimbursement of health care
costs relating thereto, or which grant, issue or regulate any licenses, permits,
accreditations, provider numbers, approvals, qualifications, certifications, and
other authorizations granted by any Health Care Regulatory Agency or other
governmental authority, accreditation organization or Third Party Payor (defined
below) relating to or affecting the Property, the establishment, construction,
ownership, operation, maintenance, management, use, regulation, development,
expansion or construction thereof, the provision of health care

18

--------------------------------------------------------------------------------



services thereon, and/or the reimbursement of healthcare costs relating thereto
(collectively, the foregoing being referred to herein as the “Regulatory
Approvals”). Each party shall proceed with diligence and in cooperation with the
other party to obtain the Regulatory Approvals at the earliest possible
opportunity. As used in this paragraph, the term (i) “Health Care Regulatory
Agency” shall mean all agencies, boards, authorities, bodies, accreditation
organizations and governmental authorities with jurisdiction over the Regulatory
Approvals; and (ii) the term “Third Party Payor” shall mean Medicare, Medicaid,
Tricare, Veteran’s Administration, commercial and private insurers, managed care
company, employee assistance programs, HMOs, preferred provider organizations
and any other governmental, commercial, or other organization which maintains a
healthcare reimbursement program or policy. This paragraph and the obligations
of the parties hereunder shall survive the Closing.
Section 11.    Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Seller makes the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date, which
shall survive the Closing for a period of one (1) year.
(a)    Seller is duly organized, validly existing and in good standing under the
laws of its state of organization, and (if different than the state of
organization) the State in which the Property is located. Seller is authorized
to consummate the transaction set forth herein and fulfill all of its respective
obligations hereunder and under all closing documents to be executed by Seller,
and has all necessary power to execute and deliver this Agreement and all
closing documents to be executed by Seller, and to perform all of Seller’s
obligations hereunder and thereunder. Neither the execution and delivery of this
Agreement and all closing documents to be executed by Seller, nor the
performance of the obligations of Seller hereunder or thereunder will result in
the violation of any applicable municipal, county, state and federal laws,
ordinances, regulations, statutes, administrative rulings or restrictive
covenants (“Laws”) or any provision of the organizational documents of or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller is bound;
(b)    Seller, alone, has, and at Closing hereunder will convey and transfer to
Buyer, indefeasible, good and marketable legal and equitable fee simple title to
the Real Property as a single contiguous parcel, free and clear of all
mortgages, deeds of trust, liens (excluding Bonded Liens), judgments,
encumbrances, ground rents, leases, tenancies, licenses, security interests,
covenants, conditions, restrictions, rights of way, easements, encroachments and
any other matters affecting title, except only the Permitted Exceptions.
(c)    Seller has not received any written notice of any threatened, current or
pending litigation, action, proceeding (including municipal, health,
administrative, or condemnation proceedings), tax appeals (or other similar
proceedings challenging or seeking to reduce the assessed valuation of the Real
Property) or environmental investigations against Seller, any tenant or an
Operating Subtenant, the Property or in connection with the business operated at
the Real Property. Notwithstanding any provision in this Agreement to the
contrary, the disclosure of current or pending litigation shall in no way
release Seller from responsibility for any such claims, and Buyer shall in no
way be deemed to have assumed responsibility for any such claims, either by
virtue of receipt of such notice or the occurrence of the Closing.

19

--------------------------------------------------------------------------------



(d)    Permanent certificates of occupancy and all other licenses, permits,
authorizations, consents, approvals and other grants of authority required by
all governmental or quasi-governmental authorities having jurisdiction,
including but not limited to Regulatory Approvals by all applicable Health Care
Regulatory Agency and Third Party Payor, and the requisite certificates of the
local board of fire underwriters (or other body exercising similar functions),
if any, have been, or as of Closing will have been, issued for the Improvements
which are a part of the Property, and for the full functioning and operation of
the Property and the operation of an assisted living facility thereon, have been
paid for in full, and are, or as of Closing will be, in full force and effect.
Without limiting the generality of the foregoing,
(i)    Each Facility is, or as of Closing will have been, duly licensed as
required under applicable laws. The licensed bed capacity and number of units of
each Facility is as set forth on Schedule 1. Neither Tenant nor any Facility has
applied to reduce the number of licensed or certified beds of such Facility, to
move or transfer the right to any and all of the licensed or certified beds of
such Facility to any other location, or to amend or otherwise change such
Facility’s authorized bed capacity and/or the number of approved beds, and there
are no proceedings or actions pending or, to Seller’s knowledge, contemplated to
reduce the number of licensed or certified beds of such Facility.
(ii)    Each Operating Subtenant and the operation of each Facility are in
material compliance with all applicable laws, Health Care Licenses and
requirements of Health Care Regulatory Agencies and other governmental
authorities having jurisdiction over the operation of such Facility, including,
(i) staffing requirements, (ii) health and fire safety codes and standards,
including quality and safety standards, (iii) accepted professional standards
and principles that apply to professionals providing services in such Facility;
(iv) federal, state or local laws, rules, regulations or published
interpretations or policies relating to the prevention of fraud and abuse, (v)
insurance, reimbursement and cost reporting requirements, (vi) government
payment program requirements and disclosure of ownership and related information
requirements; (vii) requirements of the applicable state department of health or
equivalent and all other federal, state, or focal governmental authorities,
including without limitation those relating to such Facility’s physical
structure and environment, licensing, quality and adequacy of medical care,
distribution or pharmaceuticals, rate setting, equipment, personnel, operating
policies, additions to facilities and services and fee splitting, and any other
applicable laws, regulations or agreements for reimbursement for the type of
care or services provided with respect to such Facility.
(iii)    Seller is in substantial compliance with the requirements for
participation in the Medicare and Medicaid Programs with respect to each
Facility that currently participates in such programs, including the Medicare
and Medicaid Patient and Program Protection Act of 1987, and has a current
provider agreement under Title XVIII and/or XIX of the Social Security Act (if
required), which is in full force and effect. The Facilities did not have any
deficiencies at level G or above on its most recent survey (standard or
complaint), nor has the Operating Subtenant been cited with any substandard
quality of care deficiencies (as that term is defined in Part 488 of 42 C.F.R)
for the past

20

--------------------------------------------------------------------------------



two consecutive surveys. None of the Facilities or the Operating Subtenants,
except as has been disclosed in writing to Landlord, their respective affiliates
has been the subject of a “double G” or “immediate jeopardy” determination for
the last three years.
(e)    None of the Contracts will be binding upon Buyer after the Closing unless
expressly assumed by Buyer; Seller is not a party to any lease or license
agreement with a third party giving that party the right to be in possession of
any portion of the Real Property; no Seller has entered into an agreement with a
third party pursuant to which Seller provides any payment, fee or other
consideration to any third person or entity to operate or manage the Facility or
to provide management, advisory or other services relating to the operation
thereof;
(f)    Except for defaults cured on or before the date hereof, neither Seller
nor any Operating Subtenant has received any written notice of default under the
terms of any of the Contracts;
(g)    Except for violations cured or remedied on or before the date hereof,
neither Seller nor any Operating Subtenant has received any written notice from
(or delivered any notice to) any governmental authority, including, but not
limited to, a Health Care Regulatory Agency and Third Party Payor, regarding any
violation of any Laws applicable to the Property and operation of the Property
and the operation of an assisted living facility thereon, and Seller does not
have knowledge of any such violations. Seller shall cure or comply with, or
cause the Operating Subtenant to cure or comply with, prior to Closing, any
violation or notice of which Seller or Buyer receives written notice prior to
the Closing from any of the foregoing governmental, quasi-governmental or
nongovernmental authorities;
(h)    No written or oral notice has been given to Seller by any holder of any
mortgage or deed of trust on the Property, by any insurance company which has
issued a policy with respect to any of the Property, or by any board of fire
underwriters (or other body exercising similar functions), any of which notices
claim any defect or deficiency or request the performance of any repairs,
alterations or other work to the Property;    
(i)    The Tangible Personal Property to be transferred to Buyer is free and
clear of liens, security interests and other encumbrances arising by, through or
under Seller, except as a result of loan instruments securing a loan that shall
be paid in full by Seller at or prior to Closing;
(j)    To Seller’s knowledge, there are no material defects in the structural
elements of the Improvements and all Improvements (including, without
limitation, machinery, equipment, electrical, plumbing, heating and air
conditioning systems and equipment) located on the Property are in good
mechanical working order, condition and repair, and are structurally safe and
sound and have no material defect (reasonable wear and tear excepted), and there
is no leak or material defect in any roof located upon the Property; provided,
however, that the foregoing representation shall only apply to the Huntersville
Property at the Final Closing.
(k)    Neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal or other purchase
right or rights of first offer in favor of any other person or entity; and apart
from this Agreement, Seller has not

21

--------------------------------------------------------------------------------



entered into any written agreements for the purchase or sale of the Property, or
any interest therein which remain in effect.
(l)    To Seller’s knowledge, the Property and each facility operated thereon
are now and has at all times been in compliance with all Laws. Seller has not
received any written notice that the Property, Seller’s or any Operating
Subtenant’s use and occupancy or the operation of the facility thereon violates
any Laws. To Seller’s knowledge, the Property contains sufficient parking in
compliance with all applicable laws, ordinances, regulations, restrictions, and
covenants.
(m)    Seller is not a “foreign person” under the Foreign Investment in Real
Property Tax Act of 1980 (“FIRPTA”) and upon consummation of the transaction
contemplated hereby, Buyer will not be required by FIRPTA to withhold from the
Purchase Price any withholding tax;
(n)    Seller has not initiated or participated in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for the Property; and
(o)    During the period of Seller’s ownership of the Real Property and
Improvements, no Hazardous Substances have been generated, stored, released,
treated or disposed of on, under, to, from or about the Real Property or
Improvements in material violation of any law, rule, legal requirement or
regulation applicable to the Property which regulates or controls matters
relating to the environment or public health or safety (collectively,
“Environmental Laws”), and to Seller’s knowledge, prior to Seller’s ownership of
the Real Property and Improvements, no Hazardous Substances have been generated,
stored, released, treated or disposed of on, under, to, from or about the Real
Property or Improvements in violation of any Environmental Laws. Seller has not
received any actual or threatened, written or verbal notice, demand or claim
from (nor delivered any notice to) any federal, state, county, municipal or
other governmental department, agency or authority, or any third party, and to
Seller's knowledge, no circumstances exist on the Real Property that could give
rise to any notice, demand or claim, concerning any petroleum product or other
Hazardous Substance release. As used in this Agreement, the term “Hazardous
Substances” shall mean any substance or material which is listed, defined or
deemed to be a waste, contaminant or pollutant, or substance or material
potentially harmful, hazardous or toxic to human health or safety or the
environment pursuant to any Environmental Laws, including but without
limitation, petroleum, petroleum based product and any petroleum constituent. To
Seller’s knowledge, there are no underground storage tanks located on the
Property. Seller has received no written notice that the Property or any portion
thereof contains any form of toxic mold.
(p)    No consent or approval of any governmental agency, commission or office
is required on Seller’s behalf with respect to the transaction contemplated
herein.
(q)    No litigation or proceeding before any commission, agency or other
administrative authority is pending or threatened against or affecting the
Property or the use of the Property or arising out of or by virtue of the
ownership or use of the Property. To Seller's knowledge, no pending or
threatened judicial, municipal, health or administrative proceeding

22

--------------------------------------------------------------------------------



exists which affects the Property or the use of the Property, or in which Seller
is or may be a party by reason of the ownership or use of all or any part of the
Property.
(r)    Seller has not received any writing notices of any outstanding, cited or
proposed deficiencies, sanctions or work orders of any authority related to the
Property and the operation of the Property.
(s)    To Seller’s knowledge, all water, sewer, gas, electric, telephone, and
other public utilities and all storm water drainage required by law or necessary
for the operation of the Real Property (1) either enter the Real Property
through open public streets adjoining the Land, or, if they pass through
adjoining private land, do so in accordance with valid public or private
easements or rights of way which will inure to the benefit of Buyer, (2) are, or
will be prior to Closing, installed, connected and operating, in good condition,
with all installation and connection charges paid in full, including, without
limitation, connection and the permanent right to discharge sanitary waste into
the collector system of the appropriate sewer authority, and (3) are adequate to
service the Real Property for the proper operation of the Facility. No
moratorium, proceeding or other fact or condition exists which threatens to
impair continued furnishing of such services to the Real Property at regular
rates and fees. Water and sanitary sewer are public.
(t)    No material work has been performed or is in progress at, and no
materials have been furnished to, the Real Property which, though not presently
the subject of, might give rise to, mechanics’, material suppliers’, or other
liens against the same or any portion thereof. If any lien for such work is
filed before or after Closing hereunder, Seller shall promptly discharge the
same at its cost; provided, however this subsection (t) shall not apply to any
Bonded Liens. All work that has been or that will be performed, and all
materials that have been will be delivered to the Secondary Portfolio or the
Huntersville Property, respectively, between the Effective Date of this
Agreement and the Closing will not be the subject of or give rise to mechanics’,
material suppliers’, or other liens against the Property as of applicable
Closing, and Seller shall promptly discharge or bond over any lien for such work
or materials, whether filed before or after Closing Final hereunder, at its
cost.
(u)    All books, records, maintenance and service records, rent rolls, bills,
invoices and related documentation furnished or made available (or to be made
available) by Seller to Buyer are (or when presented, will be) complete, true
and correct and fairly present the financial condition, assets and liabilities
relating to the Property and the results of operations for such periods, have
been prepared in accordance with federal income tax accounting principles
consistently maintained since the beginning of the periods covered thereby.
There has been no event having a Material Adverse Effect with respect to the
operation of the Property since the effective date of the foregoing financial
statements.
(v)    Buyer hereby acknowledges that it has an opportunity to inspect the
Property as set forth in Section 6 herein, and except as set forth in this
Agreement, agrees that the Property will be conveyed at Closing to Buyer in
“as-is” condition with no representation or warranties whatsoever, except for
those expressly stated in this Agreement or in documents executed and delivered
by Seller at Closing. Notwithstanding the foregoing, Seller shall promptly
notify Buyer of any change in any condition with respect to the Property or of
any event or circumstance which makes any representation or warranty of Seller
to Buyer under this

23

--------------------------------------------------------------------------------



Agreement untrue or misleading, or any covenant of Buyer under this Agreement
incapable or less likely of being performed, it being understood that Seller’s
obligation to provide notice to Buyer under this Section shall in no way relieve
Seller of any liability for a breach by Seller of any of its representations,
warranties or covenants under this Agreement.
(w)    Seller is the sole party owning and/or in control of all certificate of
need rights or bed rights, if any, administered by any applicable Health Care
Regulatory Agency related to the ownership, operation, maintenance, management,
use, regulation, development, expansion or construction of a health care
facility at or on the Property, and at Closing Seller shall transfer same to
Buyer.
(x)    There are no employees of Seller engaged in the operation or maintenance
of the Property, other than those who will continue as employees of an Operating
Subtenant.
(y)    There are no tenants, licensees or other occupants of a Facility or any
Real Property other than patients or residents of the Facility.
(z)    All information given by Seller to Buyer in this Agreement or in
connection with the transactions contemplated hereunder shall be true, complete
and accurate when made and shall be true in all material respects at and as of
the date of Closing as if such representations and warranties were made at and
as of the Closing. Seller has no knowledge or information of any facts,
circumstances, or conditions that are inconsistent with the representations and
warranties contained herein. Seller shall promptly inform Buyer in writing if
there occurs any (i) change having a Material Adverse Effect with respect to the
condition, financial or otherwise, of the Property, or the operation thereof, at
any time prior to the Closing Date or (ii) if any information, document,
agreement or other material delivered to Buyer is amended, superseded, modified
or supplemented.
For purposes of this Agreement, Seller's knowledge or any similar phrase means
the actual knowledge of Karen Moriarty or Ken Kirkham.
Section 12.    Buyer’s Representations. For the purpose of inducing Seller to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Buyer makes the following representations and
warranties to Seller as of the date hereof and as of the Closing Date, which
shall survive the Closing for a period of one (1) year.
(a)    Buyer represents and warrants to, and covenants with, Seller that Buyer
is duly formed, validly existing and in good standing under the laws of Delaware
and is authorized to consummate the transaction set forth herein and fulfill all
of its obligations hereunder and under all closing documents to be executed by
Buyer. Buyer has all necessary power to execute and deliver this Agreement and
all closing documents to be executed by Buyer, and to perform all of Buyer’s
obligations hereunder and thereunder. This Agreement and all closing documents
to be executed by Buyer have been (or as of Closing will have been) duly
authorized by all requisite corporate or other required action on the part of
Buyer and are the valid and legally binding obligation of Buyer, enforceable in
accordance with their respective terms. Neither the execution and delivery of
this Agreement and all closing documents to be executed by Buyer, nor the
performance of the obligations of Buyer hereunder or thereunder, will result in
the

24

--------------------------------------------------------------------------------



violation of any Laws or any provision of the organizational documents of Buyer
or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Buyer is bound.
(b)    To the actual knowledge of Buyer, no consent, license, approval, order,
permit or authorization of, or registration, filing or declaration with, any
court, administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, is required to be obtained or made in
connection with the execution, delivery and performance by the Buyer of this
Agreement or any of the transactions required or contemplated hereby.
(c)    The execution, delivery and compliance with, and performance of the terms
and provisions of, this Agreement, and the purchase of the Assets, will not (i)
conflict with or result in any violation of its organizational documents, (ii)
conflict with or result in any violation of any provision of any bond, note or
other instrument of indebtedness, contract, indenture, mortgage, deed of trust,
loan agreement, lease or other agreement or instrument to which it is a party in
its individual capacity, or (iii) to the actual knowledge of Buyer, violate any
existing term or provision of any order, writ, judgment, injunction, decree,
statute, law, rule or regulation applicable to it or its assets or properties.
(d)    The Buyer has sufficient cash, readily available lines of credit or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and any other amounts to be paid by it hereunder.
Section 13.    Conditions to Buyer’s Obligations. All of Buyer’s obligations
hereunder (including, without limitation, Buyer’s obligation to pay the Purchase
Price, to accept title to the Property and to consummate the Closing) are
expressly conditioned on the satisfaction at or before the time of Closing of
the following conditions precedent being fully satisfied as of the Closing (any
one or more of which may be waived in writing in whole or in part by Buyer, at
Buyer’s option):
(a)    At Closing, Seller shall deliver possession of the Property to Buyer free
and clear of all tenancies and other occupancies except for the Master Lease and
the Operating Subleases;
(b)    Seller shall have timely delivered the items set forth in Section 10
above that Seller is obligated to deliver;
(c)    Buyer shall have received from Title Insurer or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates, Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof, subject only to the Permitted Exceptions;

25

--------------------------------------------------------------------------------



(d)    The Real Property shall have a valid, permanent and unconditional
certificate of occupancy (or the equivalent thereof) for the use and occupancy
of the Property (to the extent required by applicable law) which shall not
contain any contingencies or require any additional work to be completed, and
Buyer shall have received a copy of such certificate;
(e)    Each Operating Subtenant shall be in possession of the subpremises
demised under each of the Operating Subleases, open for business to the public
and paying full and unabated rent under the Master Lease;
(f)    Between the date hereof and the applicable Closing Date, there shall have
been no event having a Material Adverse Effect with respect to the financial or
physical condition of the Property or the business operated thereon;
(g)    The municipality in which the Property is located or any other relevant
governmental authority has issued all certificates, permits and inspection and
other approvals that may be required as a condition to the transfer of the
Property to Buyer and to continue to operate the Property;
(h)    No later than five (5) business days prior to the Closing Date, Seller
shall have obtained an estoppel certificate as to each restrictive covenant,
declaration and/or reciprocal easement agreement of record, which estoppel
certificate shall: (i) be executed by each party entitled to enforce such
document; (ii) confirm that such document is in full force and effect,
unmodified except as revealed by the Title Report/Commitment received by Buyer;
(iii) confirm that there are no defaults by the Seller and/or the Property under
such document; (iv) confirm that there are no outstanding sums owed by the
Seller and/or the Property; (v) confirm that there are no outstanding
construction or similar obligations of Seller and/or the Property; and (vi) be
dated no earlier than thirty (30) days prior to Closing;
(i)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(j)    All Regulatory Approvals shall have been issued and obtained;
(k)    With respect to the Final Closing, (i) Buyer shall have received an
as-built ALTA survey certified to and/or as directed by Buyer, confirming that
the Huntersville Improvements are legal conforming and comply with the approved
site plan and any variance issued in connection with the construction and
development of the Huntersville Property and do not encroach upon any easement
or across the boundary line of the Huntersville Real Property; (ii) a
certificate of occupancy shall have been issued permitting the lawful use,
operation and occupancy of the Facility, (iii) all licenses, certifications and
approval required for the operation of the Facility have been unconditionally
issued, (iv) Seller shall have made all contributions, payments and/or
reimbursements required by any governmental authority in connection with the
construction and development of the Huntersville Property, including, without
limitation, any tap

26

--------------------------------------------------------------------------------



fees and otherwise as required by any variance or site plan approval, and (v)
Buyer shall have received the COO Notification on or before the first (1st)
anniversary of the Effective Date of this Agreement, time being of the essence.
If any of the foregoing conditions precedent have not been satisfied as of
applicable Closing, Buyer may: (i) waive any unsatisfied conditions and proceed
to Closing in accordance with the terms and provisions hereof with no deduction
from or adjustment of the Purchase Price except for (a) adjustment equal to the
amount required to satisfy and discharge of record at or before Closing of any
and all liens (excluding Bonded Liens), judgments or other encumbrances which
can be removed by the payment of a fixed and ascertainable amount together with
interest and penalties thereon, if any, and together with any additional title
insurance costs or premiums imposed by Title Insurer by reason thereof, and (b)
the cost of curing any failed condition precedent to the extent reducible to a
liquidated sum; or (ii) terminate this Agreement by delivering written notice
thereof to Seller no later than Closing, upon which termination the Earnest
Money shall be refunded to Buyer.
Section 14.    Conditions to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Seller on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof;
(b)    Buyer shall deliver to Seller on or before the Closing the items set
forth in Section 10 above that Buyer is obligated to deliver; and
(c)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
Section 15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be delivered to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith, only by one of the following
means: (i) delivered in person, (ii) deposited in the United States mail,
registered or certified, return receipt requested, (iii) deposited with a
nationally recognized overnight courier for next business day delivery, with
signature required, or (iv) by electronic mail. Notices shall be deemed
delivered and received (A) on the date of delivery if delivered in person, (B)
upon receipt if deposited by United States mail, registered or certified as
provided above, (C) on the date of deposit with a nationally recognized
overnight courier as provided above and (D) upon transmission of the electronic
mail, provided that a copy of said notice also is sent via one of the means
listed in subclauses (i) through (iii) of this Section. Notices may be given on
a party’s behalf by its attorney.

27

--------------------------------------------------------------------------------



Section 16.    Seller Covenants. Seller agrees that, with respect to each of the
Properties it: (a) shall continue to operate and manage each Property in a
prudent and businesslike manner and in the same manner in which Seller has
previously operated and managed the Property, and in doing so, Seller shall not
take any action, or fail to take any action which would cause the Property to be
operated, managed and maintained (1) in violation or continued violation of any
Laws, (2) in a manner the result of which would have a Material Adverse Effect
on the Property or Buyer’s ability to lease to a tenant to continue the
operation thereof after the Closing in substantially the same manner as now
conducted, or (3) which would cause any of the representations and warranties of
Seller contained in this Agreement to be incorrect, incomplete or misleading in
any material respect as of the Closing; (b) shall make all necessary repairs and
replacements required to keep the Property in good repair and working order and
in substantially the same condition as the date hereof (subject to normal wear
and tear); (c) shall maintain in full force and effect all insurance policies in
place with respect to the Property as of the Effective Date; (d) shall not,
without Buyer’s prior written consent cause, permit or consent to a material
alteration of the Real Property unless such consent is non-discretionary or not
otherwise permitted by the Lease; (e) shall timely perform all of Seller’s
obligations under the Contracts, under all governmental approvals, and under all
other agreements relating to the Property; and Seller shall comply with all Laws
affecting the Property, and duly and timely file all tax reports required to be
filed by Seller and promptly pay when due all federal, state and local taxes and
assessments, charges, fees, interest and penalties levied on Seller or the
Property; and (f) with respect to the Huntersville Property, it shall continue
with commercially reasonable diligence to complete the development and
construction of the Huntersville Property and the Facility thereon in accordance
with the Plans and Specification and to not materially modify or agree to modify
the Plans and Specification without the prior written consent of Buyer, which
consent shall not be unreasonably withheld delayed or denied. Seller shall
promptly inform Buyer in writing of any event having a Material Adverse Effect
with respect to Seller’s ownership, use, occupancy or maintenance of the
Property, whether insured or not. For purposes of this Agreement, a modification
to the Plans and Specifications shall be deemed material if either (a) the
modification would reasonably result in a five percent (5%) or greater reduction
of Net Income, or (b) the modification results in reduction of ten percent (10%)
or more in the number of units or beds constructed or approved for the
Huntersville Property.
For a period of one (1) year after the date that constitutes completion of
construction of the Huntersville Property, Seller shall be and remain
responsible for such completing any warranty work with respect to the
Huntersville Property. Seller further agrees that it will remain adequately
capitalized in a manner such that Seller shall have sufficient funds in order to
comply with its obligations as described in this Section. If Seller fails to
comply with said cure and warranty obligations, the Master Lease shall permit
Buyer, after giving thirty (30) days written notice to Seller and Seller having
failed to commence and diligently pursue to completion curative action within
said time period, to proceed to remedy such default on its own and shall have
recourse against under the Master Lease for any expenses incurred thereby.
Neither payment nor acceptance of the Purchase Price for the Huntersville
Property nor any provision in this Agreement will be deemed to constitute a
waiver by Buyer of Seller’s responsibility under this paragraph. The obligations
of Seller pursuant to this paragraph shall continue beyond the one-year period
specified herein as to warranty work if the defect or default is discovered
during the one-year warranty period and is not cured by the Seller within that
one-year warranty period.

28

--------------------------------------------------------------------------------



This paragraph, and all provisions contained herein, shall survive the Final
Closing; however, without limiting the foregoing, the parties will memorialize
the obligations of Seller under this paragraph in a post-closing agreement
executed at the Final Closing (the “Post-Closing Agreement”).     
Section 17.    Bulk Transfer Tax Clearance. The parties acknowledge that the
laws of the state in which the Property is located may require that, as a result
of the sale of the Property to Buyer, certain governmental agencies or
authorities be notified in advance of the Closing Date, of the proposed
assignment and transfer of the Property by Seller to Buyer, and further may
require that Seller (and in certain circumstances, Seller’s direct or indirect
owners) obtain and/or deliver to Buyer a clearance certificate evidencing the
payment by Seller of certain taxes and assessments. Seller will timely give such
applicable notices (if any) to such governmental agencies or authorities, in
advance of Closing, as required under such laws, and shall use its best efforts
to promptly obtain and deliver to Buyer such applicable clearance certificates,
if any, by the Closing Date. The parties further acknowledge that, as a result
of procedures for the administration of applications for such clearance
certificate, and anticipated delays therein, it may not be possible for Seller
to obtain and deliver such clearance certificate as of the Closing Date, or for
some period of time thereafter. Seller shall nevertheless deliver to Buyer at
Closing evidence reasonably acceptable to Buyer and to the Title Insurer that
such applicable notices (in proper form) have been timely delivered and, if such
notices are statutorily required, that all tax returns for periods prior to the
tax fiscal year(s) in which the Closing occurs have been filed with and all
taxes paid to all applicable governmental authorities. Seller also shall
promptly request and upon receipt (but at least three (3) business days before
the Closing Date) deliver to Buyer a Tax Lien Certificate, issued by the
Department of Revenue of the State in which the Property is located evidencing
that no liens or claims for unpaid taxes have been assessed against Seller or
the Property. Seller agrees to act in good faith and with reasonable diligence
to apply for, obtain and (upon receipt) deliver to Buyer (with copies to the
Title Insurer) all statutorily required clearance certificates at or as soon
after the Closing Date as is reasonably possible. If any such clearance
certificate is not available at the Closing, the failure to deliver such
clearance certificate shall not constitute a deficiency in the quality of title
that Seller is required by this Agreement to convey, provided that the Title
Insurer shall raise no exception therefor in the title policy, and provided
further that (i) no liens or claims for unpaid taxes shall then have been
assessed against Seller or the Property, and (ii) Seller delivers to the Title
Insurer and Buyer at Closing a written indemnification agreement in form and
content, and issued by Seller and/or a party, reasonably acceptable to Buyer and
its counsel relating to liabilities that may arise against Buyer and the
Property as a result of the Seller’s failure to obtain and deliver such
clearance certificates as of the Closing.
Section 18.    Computation of Time; Performance on Business Days. In computing
any period of time pursuant to this Agreement, the day of the act or event from
which the designated period of time begins to run will not be included. The last
day of the period so computed will be included, unless it is a Saturday, Sunday
or a Holiday, in which event the period runs until the end of the next day which
is not a Saturday, Sunday or such Holiday. The term “business day” shall mean
Monday through Friday, except for a Holiday. The term “Holiday” shall mean
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and
New Year’s Day and any other day in which a majority of federal or national

29

--------------------------------------------------------------------------------



banks are not open for business. All references to a period of days herein shall
be deemed to refer to calendar days unless the term “business day” is used.
Section 19.    Entire Agreement; Modification. This Agreement constitutes the
sole and entire agreement among the parties hereto and no modification of this
Agreement shall be binding unless in writing and signed by Seller and Buyer. No
signature of Title Insurer shall be required to amend this Agreement except for
an amendment modifying the terms of Section 8 of this Agreement. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof. Any rule of
construction which provides that ambiguities are to be resolved against the
drafting party shall not apply to the interpretation of this Agreement.
Section 20.    Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, at any time or to any extent, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby. Each provision of this Agreement shall be valid and enforced
to the fullest extent permitted by law
Section 21.    Applicable Law. This Agreement shall be construed under the laws
of the State in which the Property is located, without giving effect to any
state’s conflict of laws principles.
Section 22.    Broker’s Commissions. Buyer and Seller each hereby represent
that, except for the Broker listed herein, there are no other brokers involved
or that have a right to proceeds in this transaction. Seller shall be
responsible for payment of commissions to the Broker pursuant to a separate
written agreement executed by Seller. Seller and Buyer each hereby agree to
indemnify and hold the other harmless from all loss, cost, damage or expense
(including reasonable attorneys’ fees at both trial and appellate levels)
incurred by the other as a result of any claim arising out of the acts of the
indemnifying party (or others on its behalf) for a commission, finder’s fee or
similar compensation made by any broker, finder or any party who claims to have
dealt with such party (except that Buyer shall have no obligations hereunder
with respect to any claim by Broker). The representations, warranties and
indemnity obligations contained in this section shall survive the Closing or the
earlier termination of this Agreement.
Section 23.    Assignment. Buyer may assign its rights under this Agreement to a
related party, provided, however, that no such assignment shall relieve Buyer of
any of its obligations hereunder. If this Agreement relates to more than one
Property, Buyer may assign this Agreement to a related party in part with
respect to individual Properties to facilitate the acquisition of each Property
by a separate entity formed by Buyer with respect to each Property.    
Section 24.    Attorneys’ Fees. In any action between Buyer and Seller as a
result of a party’s failure to perform or a default under this Agreement, the
prevailing party shall be entitled to recover from the other party, and the
other party shall pay to the prevailing party, the prevailing party’s attorneys’
fees, expenses and court costs incurred in such action.

30

--------------------------------------------------------------------------------



Section 25.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted electronically shall be valid for all purposes;
provided, however, any party shall deliver an original signature on this
Agreement to the other party upon request.
Section 26.    Anti-Terrorism; OFAC. Neither Buyer or Seller, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).
Section 27.    Buyer’s Disclosures. Seller acknowledges that Buyer is a
subsidiary of, or may assign this Agreement to one or more subsidiaries of, an
entity that may elect to qualify as a Real Estate Investment Trust (“REIT”) and
that, as such, it may be subject to certain filing and reporting requirements in
accordance with federal laws and regulations, including but not limited to,
regulations promulgated by the Securities and Exchange Commission. Accordingly,
and notwithstanding any provision of this Agreement or the provisions of any
other existing agreement between the parties hereto to the contrary, Buyer may
publicly file, disclose, report or publish any and all information related to
this transaction that may be reasonably interpreted as being required by federal
law or regulation.
Section 28.    No Third Party Beneficiaries. BUYER AND SELLER HEREBY ACKNOWLEDGE
AND AGREE THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN TO THE CONTRARY, THERE ARE
NO THIRD PARTY BENEFICIARIES TO THIS AGREEMENT, AND, ACCORDINGLY, NO THIRD PARTY
(INCLUDING, WITHOUT LIMITATION, ANY BROKER) SHALL HAVE THE RIGHT TO ENFORCE THIS
AGREEMENT FOR THE BENEFIT OF SUCH THIRD PARTY OR AGAINST THE INTERESTS OF BUYER
OR SELLER. EITHER OF SELLER OR BUYER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING BROUGHT BY ANY SUCH THIRD PARTY AGAINST SELLER OR
BUYER IN CONNECTION WITH THIS AGREEMENT AS CONCLUSIVE EVIDENCE OF THE PARTIES’
INTENTIONS.
Section 29.    Time of Performance. Time is of the essence of this Agreement.
Section 30.    Further Assurances. Each party hereto agrees that, from and after
the Closing, upon the reasonable request of the other party hereto and without
further consideration, such party will execute and deliver to such other party
such documents and further assurances and will take such other actions (without
cost or liability to such party) as

31

--------------------------------------------------------------------------------



such other party may reasonably request in order to carry out the purpose and
intention of this Agreement, including, but not limited, to the effective
consummation of the transactions contemplated under the provisions of this
Agreement. The provisions of this Section 30 shall survive Closing.
Section 31.    Consequential Damages. Neither Seller nor Buyer shall be entitled
to recover (and in no event shall either party be responsible for) lost profits
or consequential, special or any other indirect damages arising from this
Agreement or either party’s obligations under this Agreement.
Section 32.    Jury Waiver. BUYER AND SELLER EACH DO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE DOCUMENTS DELIVERED BY BUYER OR SELLER AT CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). IN
ADDITION, BUYER WAIVES ANY RIGHT TO SEEK RESCISSION OF THE TRANSACTION. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS DELIVERED BY BUYER AT CLOSING AND SHALL SURVIVE THE
CLOSING OF TERMINATION OF THIS AGREEMENT.
Section 33.    Cooperation with S-X 3-14 Audit. Seller acknowledges that Buyer
or its assignee is or may become affiliated with a publicly registered company
(“Registered Company”) promoted by Buyer. Seller acknowledges that it has been
advised that if the Buyer is affiliated with a Registered Company, the assignee
may be required to make certain filings with the Securities and Exchange
Commission (the “SEC Filings”) that relate to the most recent pre-acquisition
fiscal year (the “Audited Year”) and the current fiscal year through the date of
acquisition (the “stub period”) for the Property. To assist the assignee in
preparing the SEC Filings, the Seller covenants to provide the assignee with the
following during the Due Diligence Period and for one (1) year thereafter: (i)
access to bank statements for the Audited Year and stub period; (ii) rent roll
as of the end of the Audited Year and stub period; (iii) operating statements
for the Audited Year and stub period; (iv) access to the general ledger for the
Audited Year and stub period; (v) cash receipts schedule for each month in the
Audited Year and stub period; (vi) access to invoices for expenses and capital
improvements in the Audited Year and stub period; (vii) accounts payable ledger
and accrued expense reconciliations; (viii) check register for the 3-months
following the Audited Year and stub period; (ix) all leases and 5-year lease
schedules; (x) copies of all insurance documentation for the Audited Year and
stub period; (xi) copies of accounts receivable aging as of the end of the
Audited Year and stub period along with an explanation for all accounts over 30
days past due as of the end of the Audited Year and stub period; (xii) signed
representation letter in the form attached hereto as Schedule “33-A”
(“Representation Letter”), and (xiii) to the extent necessary, a signed audit
letter in the form

32

--------------------------------------------------------------------------------



attached hereto as Schedule “33-B”(“Audit Letter”). Seller also agrees to
deliver a signed Representation Letter and signed Audit Letter to Buyer within
five (5) business days prior to Closing, and such delivery shall be a condition
to Closing. The provisions of this Section shall survive Closing. Seller also
agrees to reasonably cooperate with Buyer to obtain a comfort letter, as may be
requested by Buyer. All actions required or requested of Seller under this
Section 33 shall be at Buyer’s sole cost and expense.
Section 34.    EXHIBITS. The following exhibits are attached to this Agreement
and are incorporated into this Agreement by this reference and made a part
hereof for all purposes:
Schedule 1    List of Properties, Sellers and Licensed Beds
Schedule 2    List of Plans and Specifications
Schedule 33A    Form of Representation Letter
Schedule 33B    Form of Audit Letter
Exhibit A    Legal Description of Land
Exhibit B    Seller Deliverables
Exhibit C    Form of Bill of Sale
Exhibit D    Form of Assignment of Intangible Property
Exhibit E    Form of Security Agreement
Exhibit F    Form of Master Lease
Exhibit G    Amendment to Master Lease




The remainder of this page is intentionally blank. Signatures follow on the next
page.



33

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Sellers have executed this Agreement effective as of the day
and year first set forth above.
CARILLON ASSISTED LIVING OF CLEMMONS, LLC, a Delaware limited liability company


By: Carillon Assisted Living, LLC, a Delaware limited liability Company, its
Manager


By: Carillon Management, LLC, a Delaware limited liability Company, its Manager


By: Carillon Assisted Living, Inc., a Delaware corporation, its Manager


By:    /s/ Karen E. Moriarty                          
           Karen E. Moriarty, President


CARILLON ASSISTED LIVING OF HUNTERSVILLE, LLC,
a Delaware limited liability company


By: Carillon Assisted Living, LLC, a Delaware limited liability Company, its
Manager


By: Carillon Management, LLC, a Delaware limited liability Company, its Manager


By: Carillon Assisted Living, Inc., a Delaware corporation, its Manager


By:    /s/ Karen E. Moriarty                     
              Karen E. Moriarty, President


CARILLON ASSISTED LIVING OF MOORESVILLE, LLC, a Delaware limited liability
company


By: Carillon Assisted Living, LLC, a Delaware limited liability Company, its
Manager


By: Carillon Management, LLC, a Delaware limited liability Company, its Manager


By: Carillon Assisted Living, Inc., a Delaware corporation, its Manager


By:    /s/ Karen E. Moriarty                          
Karen E. Moriarty, President


CARILLON ASSISTED LIVING OF RALEIGH - OLD WAKE FOREST ROAD, LLC, a Delaware
limited liability company


By: Carillon Assisted Living, LLC, a Delaware limited liability Company, its
Manager


By: Carillon Management, LLC, a Delaware limited liability Company, its Manager


By: Carillon Assisted Living, Inc., a Delaware corporation, its Manager


By:      /s/ Karen E. Moriarty                          
              Karen E. Moriarty, President


 
 


 
34
 




--------------------------------------------------------------------------------




CARILLON ASSISTED LIVING OF WAKE FOREST, LLC, a Delaware limited liability
company


By: Carillon Assisted Living, LLC, a Delaware limited liability Company, its
Manager


By: Carillon Management, LLC, a Delaware limited liability Company, its Manager


By: Carillon Assisted Living, Inc., a Delaware corporation, its Manager


By:      /s/ Karen E. Moriarty                       
             Karen E. Moriarty, President










 
35
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer has executed this Agreement effective as of the day
and year first set forth above.
BUYER:
GAHC3 North Carolina ALF Portfolio, LLC,
a Delaware limited liability company   
   
By:      /s/ Danny Prosky                          
   
Name:     Danny Prosky                          


Its: Authorized Signatory                     


Date: January 28, 2015




 






--------------------------------------------------------------------------------




THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO TITLE INSURER AND THE DEPOSIT.


TITLE INSURER:
Chicago Title Insurance Company


By:      /s/ Shannon Bright
Name:     Shannon Bright
Title:      Escrow Officer
Date:      January 28, 2015

 
 
 






